8 N.Y.3d 894 (2007)
MAYOR OF THE CITY OF NEW YORK, Appellant,
v.
COUNCIL OF THE CITY OF NEW YORK, Respondent.
LILLIAN ROBERTS, as Executive Director of District Council 37, AFSCME, AFL-CIO, et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Submitted March 12, 2007.
Decided March 22, 2007.
Motion by New York Conference of Mayors and Municipal Officials for leave to file a brief amicus curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within seven days.